Title: To George Washington from Edmund Randolph, April 1784
From: Randolph, Edmund
To: Washington, George



Dear Sir
[April 1784]

I have forborne to answer your late letter on the subject of the petitions, until I took the steps, which the case seemed to recommend. It is a point, on which the lawyers themselves are divided, whether a new petition can be now brought for a forfeiture before the 29th of Sepr 1775. Altho’ I should not conceive such a petition very formidable, yet as there is a doubt, capable of being defended at least with plausibility, as the land is valuable, and as you have perfect confidence in Colo. Bassett, I thought it adviseable to confess judgments to him. I shall therefore return the certificates to the land office; and write to the Colo. for an order to procure fresh patents in your name.
Some difficulty has occurred in the obtaining of an attestation of Gen: Lee’s will: but I now have it in my power to inclose it to you.
I beg leave to remind you that the sooner your answer to Savage’s bill comes in, the better. Believe me, my dear Sir to be with the sincerest affection yr much obliged and obt serv.

Edm: Randolph

